UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-34779 HIGHER ONE HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 26-3025501 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 115 Munson Street New Haven, CT 06511 (Address of Principal Executive Offices)(Zip Code) (203) 776-7776 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, If Changes Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” or “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one). Largeacceleratedfiler ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 2, 2012 there were52,707,809 shares of common stock, par value $0.001 per share, outstanding. HIGHER ONE HOLDINGS, INC. INDEX TO REPORT ON FORM 10-Q FOR QUARTER ENDED SEPTEMBER 30, 2012 Page PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets as of December 31, 2011 and September 30, 2012 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2012 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2012 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2012 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 As used herein, the terms “we,” “us,” “our,” “the Company” or “Higher One,” unless the context otherwise requires, mean Higher One Holdings, Inc. and its subsidiaries. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Higher One Holdings, Inc. Condensed Consolidated Balance Sheets (In thousands of dollars, except share and per share amounts) (unaudited) December 31, September 30, Assets Current assets: Cash and cash equivalents $ $ Investments in marketable securities and certificate of deposit Accounts receivable Income receivable Deferred tax assets 33 – Income tax receivable Prepaid expenses and other current assets Restricted cash – Total current assets Deferred costs Fixed assets, net Intangible assets, net Goodwill Loan receivable related to New Markets Tax Credit financing Other assets Deferred tax assets – Restricted cash Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Contingent consideration, current portion – Deferred tax liabilities – Deferred revenue Total current liabilities Deferred revenue Loan payable and deferred contribution related to New Markets Tax Credit financing Debt – Contingent consideration, non-current portion – Deferred tax liabilities – Total liabilities Commitments and contingencies (Note 6) Stockholders' equity: Common stock, $.001 par value; 200,000,000 shares authorized; 57,675,806 shares issued and 56,615,683 shares outstanding at December 31, 2011; 57,974,292 shares issued and 54,191,446 shares outstanding at September 30, 2012 58 59 Additional paid-in capital Treasury stock, 1,060,123 and 3,782,846 shares at December 31, 2011 and September 30, 2012, respectively ) ) Accumulated earnings (deficit), net of 2008 stock tender transaction of $93,933 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Higher One Holdings, Inc. Condensed Consolidated Statements of Operations (In thousands of dollars, except share and per share amounts) (unaudited) Three Months Nine Months Ended September 30, Ended September 30, Revenue: Account revenue $ Payment transaction revenue Higher education institution revenue Other revenue Total revenue Cost of revenue Gross margin Operating expenses: General and administrative Product development Merger and acquisition related expenses – – Sales and marketing Total operating expenses Income from operations Interest income 15 23 51 87 Interest expense ) Other income – 77 Net income before income taxes Income tax expense Net income $ Net income available to common stockholders: Basic $ Diluted $ Weighted average shares outstanding Basic Diluted Net income available to common stockholders per common share: Basic $ Diluted $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Higher One Holdings, Inc. Condensed Consolidated Statement of Changes in Stockholders’ Equity (In thousands of dollars, except shares) (unaudited) Additional Total Common Stock Paid-in Treasury Accumulated Stockholders' Shares Amount Capital Stock Deficit Equity Balance at December 31, 2011 $ 58 $ $ ) $ ) $ Stock-based compensation – Cancellation of shares ) (1 ) – – – (1 ) Issuance of warrants – Tax benefit related to options – Repurchase of common stock ) – – ) – ) Exercise of stock options 2 – – Net income – Balance at September 30, 2012 $ 59 $ $ ) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Higher One Holdings, Inc. Condensed Consolidated Statements of Cash Flows (In thousands of dollars) (unaudited) Nine months ended September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization Amortization of deferred finance costs 54 Stock-based customer acquisition expense – Stock-based compensation Deferred income taxes ) ) Income tax benefit related to exercise of stock options ) ) Non-cash fair value adjustment of contingent consideration – Other income – ) Gain on litigation settlement agreement ) – Loss on disposal of fixed assets 35 Changes in operating assets and liabilities, net of effect of business combination: Accounts receivable ) ) Income receivable ) ) Deferred costs ) ) Prepaid expenses and other current assets Other assets (9 ) ) Accounts payable ) Accrued expenses ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities Purchases of available for sale investment securities ) ) Proceeds from sales of available for sale investment securities – Proceeds from maturities of available for sale investment securities Purchases of fixed assets, net of changes in construction payables of $3,494 and ($11,799), respectively ) ) Acquisition of Campus Labs – ) Proceeds from development related subsidies – Additions to internal use software – ) Deposits to restricted cash, net – ) Payment to escrow agent ) – Proceeds from escrow agent – Net cash used in investing activities ) ) Cash flows from financing activities Tax benefit related to exercise of stock options Proceeds from exercise of stock options Proceeds from line of credit – Repurchase of common stock ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Higher One Holdings, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 1. Nature of Business and Organization Higher One Holdings, Inc., or HOH, is a leading provider of technology and payment services to the higher education industry. The Company is incorporated in Delaware, maintains its headquarters in New Haven, Connecticut and provides a comprehensive suite of disbursement and payment solutions specifically designed for higher education institutions and their students. The Company has developed proprietary software-based solutions to provide these services. The Company has a wholly-owned subsidiary, Higher One, Inc., or HOI, which has two wholly-owned subsidiaries, Higher One Machines, Inc., or HOMI, and Higher One Real Estate, Inc., or Real Estate Inc.HOI and HOMI together own 99% of Higher One Financial Technology Private Limited, or HOFTPL, an Indian entityformed during the quarter ending June 30, 2012 to perform certain of our operational support functions.Higher One Payments, Inc., the acquired entity formerly known as Informed Decisions Corporation, or IDC, was previously a subsidiary and was merged into HOI in December 2011.As of September 30, 2012, Real Estate Inc. has a 98% ownership interest in Higher One Real Estate SP, LLC, or Real Estate LLC.HOMI and HOFTPL perform certain of our operational support functions. Real Estate Inc. and Real Estate LLC were each formed to hold and operate certain of our real estate. 2. Significant Accounting Policies Basis of Presentation and Consolidation The accompanying unaudited condensed consolidated financial statements and the related interim information contained within the notes to such condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or GAAP, and the applicable rules of the Securities and Exchange Commission, or SEC, for interim information and quarterly reports on Form 10-Q. The unaudited condensed consolidated financial statements have been prepared on a consistent basis with the audited consolidated financial statements included in our annual report on Form 10-K for the year ended December 31, 2011, and in the opinion of management, include all normal recurring adjustments that are necessary for the fair statement of our interim period results reported herein.The December 31, 2011 condensed consolidated balance sheet data was derived from audited financial statements but does not include all disclosures required by GAAP.Due to seasonal fluctuations and other factors, the results of operations for the three months and nine months ended September 30, 2012 are not necessarily indicative of the results to be expected for the full year. The unaudited condensed consolidated financial statements reflect our financial position and results of operations, including our majority and wholly-owned subsidiaries. All material intercompany transactions and balances have been eliminated in consolidation. The preparation of financial statements in conformity with GAAP requires management to make significant estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could materially differ from management’s estimates. Basic and Diluted Net Income Available to Common Stockholders per Common Share Basic net income per common share excludes dilution for potential common stock issuances and is computed by dividing net income available to common stockholders by the weighted-average number of common shares outstanding for the period.Diluted net income per common share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock.For the calculation of diluted net income per common share, the basic weighted-average number of shares is increased by the dilutive effect of restricted stock and stock options using the treasury-stock method.The treasury-stock method assumes that the options or warrants are exercised at the beginning of the year (or date of issue if later), and that we use those proceeds to purchase common stock for treasury at the average price for the reporting period. The dilutive effect of stock options totaling 1,057,115 and 2,022,512 were not included in the computation of diluted net income per common share for the three months ended September 30, 2011 and 2012, respectively, as their effect would be anti-dilutive. The dilutive effect of stock options totaling 1,057,115 and 1,936,438 were not included in the computation of diluted net income per common share for the nine months ended September 30, 2011 and 2012, respectively, as their effect would be anti-dilutive. Anti-dilutive securities are securities that upon conversion or exercise increase earnings per share (or reduce the loss per share). Restricted stock shares totaling1,152,933 were not included in the computation of either basic or diluted earnings per share as all necessary conditions for vesting have not been satisfied by the end of the three and nine months ended September 30, 2011. In March 2012, 1,051,878 shares reverted back to us and were cancelled as a result of our exercise of certain repurchase rights pursuant to the purchase agreement with one of the officers of Educard, LLC. Comprehensive Income There are no comprehensive income items other than net income. There are no recorded unrealized gains or losses on the investments in marketable securities as of the balance sheet dates.Comprehensive income equals net income for all periods presented. 5 Higher One Holdings, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) Restricted Cash During the nine months ended September 30, 2012, we deposited various amounts of cash with our bank partners in connection with the deposit processing services that they provide to us.The amounts are reflected in both current and non-current portions of restricted cash as of September 30, 2012. Recent Accounting Pronouncements There was no accounting standards adopted during 2011 or during the nine months ended September 30, 2012 which had a material impact on our consolidated financial position, results of operations or liquidity.There are no new accounting standards issued which we expect to have a material impact on our consolidated financial position, results of operations, liquidity or disclosure. 3. Real Estate Development Project As of September 30, 2012, we have incurred approximately $32.8 million on a project to develop two existing commercial buildings located in New Haven, Connecticut. We moved our headquarters into these buildings at the end of 2011. We have provided two guarantees related to the real estate development project. We provided a guaranty to the State of Connecticut Department of Economic and Community Development related to our obligation to repay the amounts which were granted to us if we fail to meet certain criteria. The maximum potential amount of future payments of this guaranty is approximately $5.9 million. We have also provided a guaranty related to tax credits that are expected to be generated by an investment made by an unrelated entity into the real estate development project. In the event that we cause either a recapture or disallowance of the tax credits expected to be generated under this program, then we will be required to repay the disallowed or recaptured tax credits plus an amount sufficient to pay the taxes on such repayment, to the counterparty of the guaranty agreement. This guaranty will remain in place through 2018. The maximum potential amount of future payments of this guaranty is approximately $6.0 million. We currently believe that the likelihood of us being required to make a payment under either of the guaranties described above is remote and we have thus not recorded any liability on our balance sheet in connection with these guaranties. 4. Credit Facility As of September 30, 2012, we had $30.0 in borrowings outstanding, at a rate of 2.0%, under our senior secured revolving credit facility established on December 31, 2010, or the Credit Facility. We were in compliance with all of the applicable affirmative, negative and financial covenants of the Credit Facility. On October 16, 2012, HOI terminated the Credit Facility and entered into a new five-year senior secured revolving credit facility in an amount of $200.0 million, or the New Credit Facility.All amounts outstanding under the Credit Facility, which was $30.0 million, was repaid in full using borrowings available under the New Credit Facility.The New Credit Facility permits the issuance of letters of credit of up to $20.0 million and swing line loans of up to $10.0 million to fund working capital needs.Loans drawn under the New Credit Facility are payable in a single maturity on October 16, 2017. Each of HOH, HOMI, Real Estate Inc. and Real Estate LLC (or collectively, together with HOI, the Loan Parties) is a guarantor of HOI’s obligations under the New Credit Facility.Loans drawn under the New Credit Facility are secured by a perfected first priority security interest in all of the capital stock of HOI and its domestic subsidiaries, and substantially all of each Loan Party’s tangible and intangible assets, including intellectual property. At our option, amounts outstanding under the New Credit Facility accrue interest at a rate equal to either (i) the British Bankers Association LIBOR Rate, or BBA LIBOR, plus a margin of between 1.75% and 2.25% per annum (depending on our funded debt to EBITDA, as defined in the New Credit Facility, ratio) or (ii) a fluctuating base rate tied to the federal funds rate, the administrative agent’s prime rate and BBA LIBOR, subject to a minimum of 2%. Interest is payable on the last day of each interest period selected by us under the New Credit Facility and, in any event, at least quarterly.We pay a commitment fee ranging from 0.25% and 0.375% on the daily average undrawn portion of revolving commitments under the New Credit Facility, which accrues and is payable quarterly in arrears. The New Credit Facility contains certain affirmative covenants including covenants to furnish the lenders with financial statements and other financial information and to provide the lenders notice of material events and information regarding collateral.The New Credit Facility also contains certain negative covenants that, among other things, restrict our ability, subject to certain exceptions, to incur additional indebtedness, grant liens on our assets, undergo fundamental changes, make investments, sell assets, make restricted payments, change the nature ofourbusiness and engage in transactions withour affiliates.In addition, the New Credit Facility contains certain financial covenants that require us to maintain EBITDA, as defined in the New Credit Facility on a consolidated basis for the prior four fiscal quarters of at least $50 million, a funded debt to EBITDA ratio notof 2.50 to 1.00 or less between October 16, 2012 and December 31, 2014 and of 2.00 to 1.00 or less thereafter, and a fixed charge coverage ratio of at least 1.25 to 1.00. 6 Higher One Holdings, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 5. Capital Stock Treasury Stock In August 2011, our board of directors authorized a share repurchase program pursuant to which wecould repurchase up to $40 million of our issued and outstanding shares of common stock through September 7, 2012.On August 1, 2012, our board of directors authorized a share repurchase program pursuant to which we may repurchase up to an additional $100 million of our issued and outstanding shares of common stock through August 15, 2013.See “Part II, Item 2. Unregistered Sales of Equity Securities and Use of Proceeds” of this quarterly report on Form 10-Q for additional disclosure regarding our share repurchase programs.In October 2012, we repurchased an additional 1,453,916 treasury shares at a cost of $18.2 million. 6. Commitments and Contingencies From time to time we are subject to litigation relating to matters in the ordinary course of business, as well as regulatory examinations, information gathering requests, inquiries and investigations. In February 2011, the New York Regional Office of the Federal Deposit Insurance Corporation, or FDIC, notified us that it was prepared to recommend to the Director of FDIC Supervision that an enforcement action be taken against us for alleged violations of certain applicable laws and regulations principally relating to our compliance management system and policies and practices for past overdraft charging on persistently delinquent accounts, collections and transaction error resolution. We responded to the FDIC’s notification and have been in regular dialogue with the FDIC since 2010.We voluntarily initiated a plan in December 2011 that provided credits to certain current and former customers that were previously assessed certain insufficient fund fees. As a result of this plan, we recorded a reduction in our revenue of approximately $4.7 million in 2011, which excludes the restitution of unpaid fees. The insufficient funds fees that were credited to customers under this plan were originally assessed beginning in 2008. Of the total charge of $4.7 million, an accrual of approximately $2.6 million was established for amounts which were not paid as of December 31, 2011. All amounts were paid to our customers as of March 31, 2012.On August 8, 2012, we received a Consent Order, Order for Restitution, and Order to Pay Civil Money Penalty, or the Consent Order, dated August 7, 2012, issued by the FDIC to settle such alleged violations. Pursuant to the terms of the Consent Order, we neither admitted nor denied any charges when agreeing to the terms of the Consent Order. Under the terms of the Consent Order, we are required to, among other things, review and revise our compliance management system and, to date, we have already substantially revised our compliance management system.Additionally, the Consent Order provides for restrictions on the charging of certain fees.The Consent Order further provides that we shall make restitution to less than 2% of our customers since 2008 for fees previously assessed, which restitution has been substantially completed through the voluntary customer credit plan described above, and pay a civil money penalty of $110,000. As a result of the Consent Order and completion of the related examination, we believe that all material exposure related to this matter has been recorded and we do not expect any further losses as a result of this matter. We are a defendant in certain similar putative class action lawsuits. While the specific causes of action differ in each suit, plaintiffs generally allege, among other things, violations of state consumer protection statutes (predicated, in part, on alleged violations of Department of Education rules and violations of the federal Electronic Funds Transfer Act) and various common law claims. Some cases also assert direct causes of action under the federal Electronic Funds Transfer Act. The cases are as follows: Sherry McFall, et al. v. Higher One Holdings, Inc. et al.,filed on April 18, 2012 in the Central District of California, Western Division (subsequently dismissed, re-filed in Ventura County Superior Court on April 24, 2012, removed back to the Central District of California on June 29, 2012, and voluntarily dismissed by plaintiffs on July 27, 2012); Ashley Parker, et al. v. Higher One Holdings, Inc. et al., filed on July 3, 2012 in the United States District Court for the Northern District of Mississippi, Eastern Division; Jeanette Price et al. v. Higher One Holdings, Inc. et al., filed on July 27, 2012 in the United States District Court for the District of Connecticut; John Brandon Kent et al. v. Higher One Holdings, Inc. et al., filed on August 17, 2012 in the United States District Court for the Middle District of Alabama, Northern Division; Jonathan Lanham et al. v. Higher One Holdings, Inc. et al., filed on October 2, 2012 in the United States District Court for the Western District of Kentucky, Louisville Division; and Jill Massey et al. v. Higher One Holdings, Inc. et al., filed on November 6, 2012 in the United States District Court for the Southern District of Illinois, East Saint Louis Division. We have filed a motion with the Judicial Panel on Multidistrict Litigation asking the Panel to transfer to a single court all of the above cases (and any additional tag-along cases) for coordinated or consolidated pretrial proceedings. (While the Lanham and Massey cases were not filed prior to our motion, we sought transfer of alltag-along cases and the Panel has been notified about the Lanham case and will be notified about the Massey case, as well as any additional tag-along cases.) We believe the claims in each of these actions to be without merit. Although we plan to defend these matters vigorously, there can be no assurances of our success in these matters. 7 Higher One Holdings, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) In February 2009 and September 2010, Higher One, Inc. filed two separate complaints against TouchNet Information Systems, Inc., or TouchNet, in the United States District Court for the District of Connecticut alleging patent infringement related to TouchNet’s offering for sale and sales of its “eRefund” product in violation of two of our patents. In the complaints, we sought judgments that TouchNet has infringed two of our patents, a judgment that TouchNet pay damages and interest on damages to compensate us for infringement, an award of our costs in connection with these actions and an injunction barring TouchNet from further infringing our patents. TouchNet answered the complaint and asserted a number of defenses and counterclaims, including that it does not infringe our patent, that our patent is invalid or unenforceable and certain allegations of unfair competition and state and federal antitrust violations. In addition, TouchNet’s counterclaims sought dismissal of our claims with prejudice, declaratory judgment that TouchNet does not infringe our patent and that our patent is invalid or unenforceable, as well as an award of fees and costs related to the action, and an injunction permanently enjoining us from suing TouchNet regarding infringement of our patent. The parties are currently in the discovery stage of the proceeding. We intend to pursue the matter vigorously. There can be no assurances of our success in these proceedings. 7. Business Combinations On August 7, 2012,weentered into an Asset Purchase Agreement with Campus Labs, LLC, or Campus Labs, and Eric Reich and Michael Weisman, as the members of Campus Labs, to purchase substantially all of the assets of Campus Labs for consideration consisting of the following: (i) $37.3 millionin cash; (ii) warrants to purchase 150,000 shares of our common stock, which were valued at $1.0 million utilizing a Black-Scholes pricing model; and (iii) a potential earn-out payment calculated by multiplying the amount of 2013 revenues for the acquired business in excess of $12.5 million, if any, by 3.5 (subject to a maximum payment of $46.4 million).The amount recognized as of the acquisition date for the potential earn-out payment was $13 million.The estimated range of outcomes (undiscounted) for the remaining payments due under the earn-out is between approximately $7 million and $23 million. Wecompleted the acquisition on August 7, 2012, and used cash on hand and borrowings available underour Credit Facility to pay the cash portion of the purchase price and related transaction costs.Campus Labs offers specialized, comprehensive assessment programs that combine data collection, reporting, organization, and campus-wide integration for higher education institutions, which we believe will help us deepen our relationships with higher education institutions by providing additional value-added services.The net assets and results of operations of the acquired assets of Campus Labs are included inour consolidated financial statements from August 8, 2012. Assets acquired and liabilities assumed were recorded at their fair values as of August 7, 2012. Under the acquisition method of accounting, the total fair value of consideration transferred was allocated to Campus Lab’s net tangible and intangible assets based on their estimated fair values as of August 7, 2012. The preliminaryallocation of fair value of consideration transferred was allocated as follows (in thousands): August 7, 2012 Assets acquired: Accounts receivable $ Prepaid expenses 52 Fixed assets Intangible assets Goodwill Total assets acquired Liabilities assumed: Accounts payable and accrued liabilities Deferred revenue Total liabilities assumed Total fair value of consideration transferred $ The preliminary purchase price allocations for the Campus Labs acquisition completed during the third quarter of fiscal 2012 were based upon a preliminary valuation and our estimates and assumptions for these acquisitions are subject to change as we obtain additional information for our estimates during the respective measurement periods. The primary areas of those purchase price allocations that are not yet finalized relate to certain identifiable intangible assets and residual goodwill. 8 Higher One Holdings, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) The following methods and inputs were utilized to determine fair value for the respective items: Item Valuation technique Inputs Deferred revenue Income approach Estimated costs and associated profit margin to service our remaining obligations on contracts assumed as a result of the acquisition, discount rate Contingent consideration Income approach Estimated range of revenues for 2013, discount rate Non-compete agreements Income approach – lost profits Estimated probability of the associated individual leaving and competing, estimated future revenue impact of potential future competition Completed technology Income approach – relief from royalty Estimated future revenue attributable to technology completed as of the acquisition date, royalty rate and discount rate Tradename Income approach – relief from royalty Estimated future revenue, expected probability of utilizing the acquired tradenames in the future, discount rate. Customer relationships Income approach – excess earnings Estimated future revenues attributable to existing higher education institution customers as of the acquisition date, estimated income associated with such revenue, royalty rate and discount rate The acquired intangible assets are amortized each year based on the ratio that the projected cash flows for the intangible assets bear to the total of current and expected future cash flows for the intangible assets (in thousands). Weighted-average amortization period (in years) Amount Customer relationships 12 $ Completed technology 7 Trademark 9 Non-compete agreements 5 10 $ Goodwill represents the excess of the fair value of consideration transferred of an acquired business over the fair value of the net tangible and intangible assets acquired. Goodwill exists in the transaction as a result of value beyond that of the tangible and other intangible assets, attributable to synergies that exist in the combined business. Goodwill of $19.6 millionis deductible for tax purposes. Campus Labs does not constitute a separate operating segment. Our strategy is to integrate the Campus Labs business into our existing business. We have also concluded that our operating segment is a single reporting unit. Our single operating segment does not have any components that constitute a separate business for which discrete information will be available. We plan to operate the combined enterprise as one integrated business. Accordingly, the goodwill arising from the acquisition will be assigned to our single operating segment and single reporting unit. Pro Forma Financial Information (Unaudited) We reported revenues totaling approximately $1.0 million from the Campus Labs acquisition from the acquisition date of August 7, 2012 through September 30, 2012.The financial information in the table below summarizes the combined results of operations of Campus Labs and us on a pro forma basis as though the companies had been combined as of the beginning of the period presented. The pro forma financial information is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the acquisition had taken place at the beginning of each of the periods presented. The pro forma financial information for all periods presented also includes amortization expense from acquired intangible assets, adjustments to interest expense, interest income and related tax effects. The pro forma financial information for the three and nine months ended September 30, 2011 and 2012 combines the historical results of us for the periods presented and the historical results for Campus Labs for the period from January 1, 2011 to August 7, 2012. Three months ended Nine months ended September 30, September 30, in thousands (other than share and per share information) Revenues $ Net income $ Basic earnings per share $ Basic weighted average number of common shares outstanding Diluted earnings per share $ Diluted weighted average number of common and common equivalent shares outstanding 9 Higher One Holdings, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 8.Investments in Marketable Securities and Fair Value Measurements The following table reflects the assets carried at fair value measured on a recurring basis (in thousands): Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Unobservable Inputs (Level 3) Fair values at September 30, 2012 Assets: Certificate of deposit $ $
